Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/07/2020, 12/21/2020 and 05/14/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 
Election/Restrictions

Applicant’s election of Claims 1-12 and 15-20 (Group I), in the reply filed on 05/09/2022 is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 13 (Group II) and Claim 14 (Group III) have been withdrawn (by the applicant) from the original application due to restriction requirement discussed in the previous office action.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Ngo et al. (WO 2015/069263 A1), hereinafter ‘Ngo’.

With regards to Claim 1, Ngo discloses An apparatus comprising: a correction circuit structured to receive information related to a first electrical flow property of a first channel and a second electrical flow property of a second channel (In one embodiment, a method of error correction in automated test equipment (ATE) is disclosed [0007]; As shown in Figure 3, each channel within test head 306 comprises a VI measure, e.g., VI measure 358 that can be used to take single-ended voltage or current measurements of DUTs connected to any of the channels 308, e.g., P401, P402, etc. Multiplexers 362 can be used to connect the VI measures to each respective channel [0078]); 
the circuit configured to determine a first error correction to the first electrical flow property and a second error correction to the second electrical flow property (The method comprises calibrating the ATE using a calibration board, wherein the calibration board comprises a reference voltage and wherein the calibrating comprises: (a) measuring the reference voltage using a reference channel and each of a plurality of channels in the ATE; (b) recording a series of differential voltage measurement values obtained from the measuring; and (c) calculating a respective correction factor for each of the plurality of channels utilizing the series of differential voltage measurement values [0008]);
 the first error correction a function of both the first electrical flow property and the second electrical flow property, and the second error correction a function of both the first electrical flow property and the second electrical flow property (Thus, the offset voltage (or thermal EMF) of Channel 1 can be determined using equation (2), where: 
    PNG
    media_image1.png
    49
    500
    media_image1.png
    Greyscale
 , Vavg is the simply the measured average of all the (n-1) pairs and Vrerwill be 10 Mv in the example illustrated in Figure 4. Thus, the offset voltage of Channel 1 can be calculated, Using the offset voltage of Channel 1, the offset voltage of any other channel can be determined using equation 1. For example, the offset voltage of Channel 3 would be given by the following: Vofs (CH3) = VM3 - Vref + Vofs(CH1) (4), where VM3 is the measured differential voltage between channel 3 and channel 1, [0066-0073]).



With regards to Claim 3, Ngo discloses the claimed invention as discussed in Claim 1.
Ngo additionally discloses the first electrical flow property is an electrical current of the first channel and the second electrical flow property is an electrical current of the second channel (NGO- As shown in Figure 3, each channel within test head 306 comprises a VI measure, e.g., VI measure 358 that can be used to take single-ended voltage or current measurements of DUTs connected to any of the channels 308, e.g., P401, P402, etc. Multiplexers 362 can be used to connect the VI measures to each respective channel [0078]).


With regards to Claim 4, Ngo discloses the claimed invention as discussed in Claim 1.
Ngo additionally discloses the correction circuit is implemented in a digital environment, the first electrical flow property is a measured electrical flow property, and the second electrical flow property is a measured electrical flow property (In the apparatus of Figure 4, for example, with 100 channels, 99 different measurements would be taken by Digital Voltmeter (DVM) (or DMM) 424. It should be noted that any channel in the system can be used as a reference channel. Each measured pair is multiplexed into the DVM for measurement. In one embodiment, the interface board 312 is configured with multiplexers 358 that allow the measurements between the reference channel and the other channels to be taken easily without needing to physically switch the DVM connections [0058]; As shown in Figure 3, each channel within test head 306 comprises a VI measure, e.g., VI measure 358 that can be used to take single-ended voltage or current measurements of DUTs connected to any of the channels 308, e.g., P401, P402, etc. [0078]).


With regards to Claim 10, Ngo discloses the claimed invention as discussed in Claim 1.
Ngo additionally discloses the correction circuit is a computer program instruction (For example, the example embodiments disclosed herein may be encoded as a computer program ( also referred to as computer software, software applications, computer-readable instructions, or computer control logic) on a computer-readable medium [0038]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 2, 11, 12, 15, 16, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo, in view of Yoshihiro et al. (JPH04138385A), hereinafter ‘Yoshihiro’.

With regards to Claim 2, Ngo discloses the claimed invention as discussed in Claim 1.
However, Ngo does not specifically disclose the second error correction is also a function of a second resistance in a path that includes the second channel and the first error correction is also a function of the first resistance and the second resistance both of which are in a path that includes the first channel.
Yoshihiro discloses the second error correction is also a function of a second resistance in a path that includes the second channel and the first error correction is also a function of the first resistance and the second resistance both of which are in a path that includes the first channel (Fig 3 shows error correction for DUT1 will include the path resistance of the channel DUT1, wherein error correction for DUTN-1 will include the resistance of the channel DUTN-1  and all the channels before it which is in the path of DUTN-1 , added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ngo in view of Yoshihiro, to implement the second error correction as a function of a second resistance in a path that includes the second channel and the first error correction as a function of the first resistance and the second resistance both of which are in a path that includes the first channel to improve correction efficiency and accuracy.


With regards to Claim 11, Ngo discloses the claimed invention as discussed in Claim 1.
However, Ngo does not specifically disclose the first channel and the second channel are connected to a ground return path at different locations.
Yoshihiro discloses the first channel and the second channel are connected to a ground return path at different locations (Fig 3 shows devices DUT1 to DUTN are on N- different channel connected to a ground return path 10 at different locations, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ngo in view of Yoshihiro, to implement the correction circuit with multiple channels connected with a ground return at different locations to improve correction efficiency and accuracy.


With regards to Claim 12, Ngo discloses the claimed invention as discussed in Claim 1.
However, Ngo does not specifically disclose a first analog electrical path having the first channel and a second analog electrical path having the second channel, wherein the first channel is electrically coupled to the second channel via a ground return path, the first channel connected to the ground return path at a first connection location and the second channel connected to the ground return path at a second connection location different than the first connection location.
Yoshihiro discloses a first analog electrical path having the first channel and a second analog electrical path having the second channel, wherein the first channel is electrically coupled to the second channel via a ground return path, the first channel connected to the ground return path at a first connection location and the second channel connected to the ground return path at a second connection location different than the first connection location (Fig 3 shows Analog electrical devices/sensors DUT1 to DUTN are on N- different channels electrically coupled to each other via a ground return path 10 at different locations, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ngo in view of Yoshihiro, to implement the correction circuit with multiple analog electrical device channels electrically coupled to each other via a ground return path at different locations to improve correction efficiency and accuracy.


With regards to Claim 15, Ngo in view of Yoshihiro, discloses the claimed invention as discussed in Claim 2.
Ngo additionally discloses the first electrical flow property is an electrical current of the first channel and the second electrical flow property is an electrical current of the second channel (NGO- As shown in Figure 3, each channel within test head 306 comprises a VI measure, e.g., VI measure 358 that can be used to take single-ended voltage or current measurements of DUTs connected to any of the channels 308, e.g., P401, P402, etc. Multiplexers 362 can be used to connect the VI measures to each respective channel [0078]).


With regards to Claim 16, Ngo in view of Yoshihiro, discloses the claimed invention as discussed in Claim 15.
Ngo additionally discloses the correction circuit is implemented in a digital environment, the first electrical flow property is a measured electrical flow property, and the second electrical flow property is a measured electrical flow property (In the apparatus of Figure 4, for example, with 100 channels, 99 different measurements would be taken by Digital Voltmeter (DVM) (or DMM) 424. It should be noted that any channel in the system can be used as a reference channel. Each measured pair is multiplexed into the DVM for measurement. In one embodiment, the interface board 312 is configured with multiplexers 358 that allow the measurements between the reference channel and the other channels to be taken easily without needing to physically switch the DVM connections [0058]; As shown in Figure 3, each channel within test head 306 comprises a VI measure, e.g., VI measure 358 that can be used to take single-ended voltage or current measurements of DUTs connected to any of the channels 308, e.g., P401, P402, etc. [0078]).


With regards to Claim 18, Ngo in view of Yoshihiro, discloses the claimed limitations as discussed in Claim 2 and Claim 12.


With regards to Claim 19, Ngo in view of Yoshihiro discloses the claimed inventions as discussed in Claim 1, Claim 10 and Claim 11.


With regards to Claim 20, Ngo in view of Yoshihiro, discloses the claimed limitations as discussed in Claim 2 and Claim 16.


Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo, in view of Miyake et al. (US 2004/0254754 A1), hereinafter ‘Miyake’.

With regards to Claim 5, Ngo discloses the claimed invention as discussed in Claim 1.
However, Ngo does not specifically disclose correction circuit is an input/output device having analog input.
Miyake discloses correction circuit is an input/output device having analog input (The A/D converter circuit is implemented on a printed circuit board (PCB) on which a jumper line is formed by printing electrically conductive paste. The detection means detects sensor outputs indicating conditions of an object under the detection. The digital conversion means converts the sensor outputs to digital data. The calculation means calculates digital data on a corrected sensor output by correcting a detection error associated with the jumper line and included in the sensor output [0007]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ngo in view of Miyake, to utilize an input/output device with analog input as correction circuit so that the goal of correcting the error is achieved also with analog sensor measurements as known in the art.


With regards to Claim 6, Ngo discloses the claimed invention as discussed in Claim 1.
However, Ngo does not specifically disclose the correction circuit is implemented in an analog to digital converter.
Miyake discloses the correction circuit is implemented in an analog to digital converter (The A/D converter circuit is implemented on a printed circuit board (PCB) on which a jumper line is formed by printing electrically conductive paste. The detection means detects sensor outputs indicating conditions of an object under the detection. The digital conversion means converts the sensor outputs to digital data. The calculation means calculates digital data on a corrected sensor output by correcting a detection error associated with the jumper line and included in the sensor output [0007]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ngo in view of Miyake, to utilize a correction circuit in an analog to digital converter so that the goal of correcting the sensor measurement error is achieved with improved accuracy and speed with digital processing as known in the art .


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ngo, in view of Miyake, and in further view of Huang et al. (CN 102520360 A), hereinafter ‘Huang’.
Ngo discloses the claimed invention as discussed in Claim 1.
Some additional limitations such as the analog to digital converter structured to receive the information related to electrical flow properties of the first channel and electrical flow properties of the second channel was also discussed in Claim 1 and Claim 6.
However, Ngo does not specifically disclose correction circuit is implemented in a microcontroller in electrical communication with an analog to digital converter.
Huang discloses correction circuit is implemented in a microcontroller in electrical communication with an analog to digital converter (503, in the microcontroller after analogue-to-digital converter converts the common-mode voltage minus the zero offset and then multiplied by SOI, according to said first common mode voltage and zero offset mapping of step S02 to obtain the adjustment value to obtain the first correction voltage; 505, in the microcontroller after analogue-to-digital converter converts the common-mode voltage minus the other offset and then multiplied by the adjustment value to obtain the second correction voltage [0019]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ngo in view of Miyake, and in further view of Huang to implement a correction circuit in a microcontroller so that error correcting efficiency is improved with accuracy and speed.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ngo, in view of Cao et al. (CN 202126626 U), hereinafter ‘Cao’.
Ngo discloses the claimed invention as discussed in Claim 1.
However, Ngo does not specifically disclose the correction circuit is implemented in a distributed control system controller.
Cao discloses the correction circuit is implemented in a distributed control system controller (The DCS of nuclear power station (digitizer control system) is as the key equipment of nuclear power generating sets; It is the important component part of nuclear power station; DCS is interconnected with each controller at scene and instrument and instrumentation, p.3; Another preferred version of the utility model: on the said AO conditioning plate fine setting controller is installed; The fine setting controller is that electric elements provide voltage compensation on the AO conditioning plate; The voltage compensation scope is ± 2V; Make the AO conditioning plate can export 0～24mA or-drift current of 2～12V, voltage signal, said fine setting controller is a potentiometer, p.4).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ngo in view of Cao, to implement the correction circuit in a distributed control system controller (DCS) so that error correcting efficiency in a distributed sensor network is improved with accuracy and speed.

.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ngo, in view of Zhu et al. (CN 2602537 Y), hereinafter ‘Zhu’.
Ngo discloses the claimed invention as discussed in Claim 1.
However, Ngo does not specifically disclose the correction circuit is implemented in a programmable logic controller.
Zhu discloses the correction circuit is implemented in a programmable logic controller (The purpose of the utility model is realized as follows: using multiple compensation transformers-free sprocket servo system, changing the voltage compensation amount by PLC control of the relay group, p.3).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ngo in view of Zhu, to implement the correction circuit in a Programmable Logic Controller (PLC) so that error correcting efficiency is improved with accuracy and speed.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ngo, in view of Yoshihiro, in further view of Miyake.
Ngo in view of Yoshihiro, discloses the claimed invention as discussed in Claim 2.
However, Ngo does not specifically disclose correction circuit is an input/output device having analog input.
Miyake discloses correction circuit is an input/output device having analog input (The A/D converter circuit is implemented on a printed circuit board (PCB) on which a jumper line is formed by printing electrically conductive paste. The detection means detects sensor outputs indicating conditions of an object under the detection. The digital conversion means converts the sensor outputs to digital data. The calculation means calculates digital data on a corrected sensor output by correcting a detection error associated with the jumper line and included in the sensor output [0007]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ngo in view of Yoshihiro, and in further view of Miyake, to utilize an input/output device with analog input as correction circuit so that the goal of correcting the error is achieved also with analog sensor measurements as known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (KR 20130079837 A) discloses a technique for measuring the resistance value of the carbon resistance formed on the PCB substrate, calculating the error, and correcting the resistance value based on the calculated error.
Koen Myron (GB 2118336 A) discloses a digitally controlled precision current source with open loop compensation circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863        

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863